939 So. 2d 1266 (2006)
J.L. FRANKLIN
v.
SECRETARY OF STATE, State of Louisiana, Al Ater.
No. 2006-OC-2538.
Supreme Court of Louisiana.
October 25, 2006.
Not considered. Not timely filed. The court of appeal rendered its judgment on Thursday, October 19, 2006 at 10:45 a.m. Because the forty-eight hour time interval under La.R.S. 18:1409(G) for filing this application ended on a legal holiday, relator's application was due by noon on the next legal day. La.R.S. 18:1413. The application was not filed until Monday, October 23, 2006 at 1:31 p.m. and is therefore untimely.